       Case 4:20-cr-00045-AW-MAF Document 31 Filed 02/11/21 Page 1 of 5




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

UNITED STATES OF AMERICA

v.                                                Case No. 4:20cr45-AW-MAF

DAVID WAYNE ARING
                                      /

                    GOVERNMENT'S MOTION FOR
                 PRELIMINARY ORDER OF FORFEITURE

       The United States of America, by and through the United States Attorney for

the Northern District of Florida, respectfully moves this Court pursuant to Federal

Rules of Criminal Procedure, Rule 32.2(b) for the issuance of a Preliminary Order

of Forfeiture in the above-styled criminal matter against the following property:

     a. One SanDisk 16 GB thumb drive, SN: BL130323463B,

     b. One SanDisk Extreme USB 3.0 32 GB thumb drive, SN:
        BM130123463B,

     c. One PNY 8 GB thumb drive, SN: 441FA208 Hex,

     d. One DataTraveler 112 USB 2GB thumb drive,

     e. One SanDisk 32 GB (pink) thumb drive, SN: BM150725243B,

     f. One HP 4GB thumb drive SN# 0Xecc030008b014,

     g. One Samsung Galaxy S5 cell phone, IMEI: 310260681180201,

     h. SanDisk Ultra USB 3.0 128 GB thumb drive, SN: BP180526263B,
      Case 4:20-cr-00045-AW-MAF Document 31 Filed 02/11/21 Page 2 of 5




   i. One Cooler Master desktop computer, SN: Unavailable,

   j. Two doll wigs and clothing,

   k. One sex doll,

   l. One World of Warcraft dongle,

   m. One HP Pavilion P6210y PC desktop computer, SN: MXU9470GWD,

   n. One external hard drive, SN: WX21DA87C2HU.

      1.     On August 4, 2020, a Federal Grand Jury sitting in the Northern District

of Florida issued a two-count Indictment against the defendant, charging him in

Count One with receipt of child pornography, in violation of Title 18, United States

Code, Sections 2252A(a)(2) and 2252A(b)(1); and in Count Two with possession of

child pornography, in violation of Title 18, United States Code, Sections

2252A(a)(5)(B) and 2252A(b)(2). (ECF Doc. 1)

      2.     The Indictment included a Criminal Forfeiture provision pursuant to

Title 18, United States Code, Section 2253, that put the defendant on notice that

the United States would seek to forfeit the above-described property as property

involved in the offenses alleged in Counts One and Two. (Id.)

      3.     On November 23, 2020, the defendant pled guilty to Count One of the

Indictment and the government will move to dismiss Count Two at sentencing. As

part of his guilty plea, the defendant agreed that his sentence included the forfeiture
                                          2
      Case 4:20-cr-00045-AW-MAF Document 31 Filed 02/11/21 Page 3 of 5




of all forfeitable assets, and he specifically agreed to the forfeiture of the above-

described property. (ECF Docs. 20-22)

       4.     For the reasons stated above, the United States requests that the Court

forfeit to the United States the above-described property and further requests that,

the order of forfeiture become final as to the defendant at sentencing.

       5.    Upon issuance of a Preliminary Order of Forfeiture, the United States

will publish notice of this Order on the Government’s official Internet website,

www.forfeiture.gov, and will send direct notice to any person, other than the

defendant, having or claiming a legal interest in the property, advising such person

of his or her right to file a petition contesting the forfeiture in accordance with Title

21, United States Code, Section 853(n) and Rule 32.2(c). This notice will state that

the petition shall be for a hearing to adjudicate the validity of the petitioner’s alleged

interest in the property, shall be signed by the petitioner under penalty of perjury and

shall set forth the nature and extent of the petitioner’s right, title or interest in the

forfeited property and any additional facts supporting the petitioner’s claim and the

relief sought.

       6.     In accordance with the Title 18, United States Code, Section 2253, and

Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the United States

requests that it be permitted to seize the specific property subject to forfeiture

                                             3
      Case 4:20-cr-00045-AW-MAF Document 31 Filed 02/11/21 Page 4 of 5




whether held by the defendant or a third party, and to undertake whatever discovery

is necessary to identify, locate or dispose of the property subject to forfeiture, or

substitute assets for such property.

      7.      As required by Federal Rule of Criminal Procedure 32.2(b)(4), the

United States requests that the Court include the forfeiture when orally pronouncing

the sentence and in the judgment. See Fed. R. Crim. P. 32.2(b)(4)(B) and United

States v. Kennedy, 201 F.3d 1324, 1326 (11th Cir. 2000).

      8.     The United States further requests that the Court retain jurisdiction to

address any third-party claim that may be asserted in these proceedings, and to enter

any further order necessary for the forfeiture and disposition of such property.

      9.     A proposed Preliminary Order of Forfeiture will be submitted for the

Court’s consideration.




                                          4
      Case 4:20-cr-00045-AW-MAF Document 31 Filed 02/11/21 Page 5 of 5




      WHEREFORE, the United States respectfully requests entry of a Preliminary

Order of Forfeiture for the above-described property.

      Dated this 11th day of February, 2021.

                                             Respectfully submitted,

                                             LAWRENCE KEEFE
                                             United States Attorney

                                             /s/ Justin M. Keen
                                             JUSTIN M. KEEN
                                             Assistant United States Attorney
                                             Florida Bar Number: 021034
                                             111 North Adams Street, Fourth Floor
                                             Tallahassee, FL 32301
                                             Justin.Keen@usdoj.gov
                                             (850) 216-3802




                                         5
